EXHIBIT 10.1

 

IMMUNICON CORPORATION

 

COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS

 

Effective January 28, 2005, the equity compensation of the Company’s
non-employee directors is as follows:

 

•                       Upon election to the Company’s Board of Directors, a new
director will receive an option to purchase 20,000 shares of the common stock of
the Company.

 

•                       Each director will receive an annual option to purchase
10,000 shares of the common stock of the Company.

 

•                       Each director who chairs a committee of the Company’s
Board of Directors will receive an annual option to purchase 4,000 shares of the
common stock of the Company.

 

Effective January 28, 2005, the cash compensation of the Company’s non-employee
directors is as follows:

 

•                       $12,000 annual cash retainer for each director.

 

•                       $8,000 annual cash retainer for the Audit and Compliance
Committee chair.

 

•                       $4,000 annual cash retainer for the Compensation
Committee chair.

 

•                       $4,000 annual cash retainer for the Nominating and
Governance Committee chair.

 

•                       $2,000 meeting fee for each director for each meeting of
the Company’s Board of Directors attended in person.

 

•                       $500 meeting fee for each director for each meeting of
the Company’s Board of Directors attended via conference telephone.

 

•                       $500 meeting fee for each committee member for each
meeting of a committee of the Company’s Board of Directors, attended in person
or via conference telephone.

 

--------------------------------------------------------------------------------